Exhibit 10.34

Amendment to Common Stock Purchase Agreement

This Amendment to Common Stock Purchase Agreement (this “Amendment”) is made and
entered into as of May 18, 2011 by and between Green Mountain Coffee Roasters,
Inc., a Delaware corporation (the “Company”), and Luigi Lavazza S.p.A., an
Italian corporation (“Lavazza”), amending that certain Common Stock Purchase
Agreement, dated as of August 10, 2010, as amended and in effect from time to
time, between the Company and Lavazza (the “Purchase Agreement”). Capitalized
terms used herein without definition shall have the meanings ascribed to them in
the Purchase Agreement.

WITNESSETH

WHEREAS, pursuant to Section 10.3 of the Purchase Agreement, Lavazza has certain
rights in connection with the sale and issuance of New Securities to purchase
its Allotment of the New Securities on terms and conditions, including price,
not less favorable than those on which the Company proposes to sell such New
Securities to a third party or parties;

WHEREAS, the parties wish to amend the Purchase Agreement to clarify certain
provisions of Sections 10.3(a) and 11(c) of the Purchase Agreement in respect of
such purchases of New Securities in certain circumstances; and

WHEREAS, Exhibit A attached hereto provides an example reflecting the parties’
understanding of the pricing in a firm commitment underwritten offering of
Common Stock and the price at with Lavazza will be able going forward to
purchase its Allotment in such an offering.

NOW, THEREFORE, for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Lavazza agree as
follows:

1. Amendment to Section 10.3(a) of the Purchase Agreement. Section 10.3(a) of
the Purchase Agreement is hereby amended and restated in its entirety as
follows:

“(a) Subject to the terms and conditions of this Section 10.3, the Company
agrees that it will not sell or issue any shares of Common Stock of the Company,
or other securities convertible into or exchangeable for Common Stock of the
Company, or options, warrants or rights carrying any rights to purchase Common
Stock of the Company (the “New Securities”), unless the Company first submits
written notice (the “Preemptive Rights Notice”) to Lavazza identifying the terms
of the proposed sale (including the price, number or aggregate principal amount
and type of securities and all other material terms) and offers to Lavazza the
opportunity to purchase its Allotment (as hereinafter defined) of the New
Securities on terms and conditions, including price, not less favorable than
those on which the Company proposes to sell such New Securities to a third party
or parties. For purposes of clarity, (i) the price at which the Company proposes
to sell such New Securities to third party investors shall equal the price paid
by such third party investors, without any reduction for any bona fide expenses
of the Company, including any underwriting discounts or commissions, that are
incurred by the Company or that reduce the proceeds paid to the Company in
connection with the offering of such New Securities, and (ii) in issuances in
which New Securities are first sold to an underwriter or initial purchaser that
intends to distribute, sell or resell such securities to third party investors
pursuant to an underwriting arrangement or other similar plan of distribution,
the third party investors acquiring such New Securities from the underwriter or
initial purchaser shall be the reference third party investors for purposes of
determining the terms and conditions, including price, at which the New
Securities are sold to a third party or parties. The Company’s offer to Lavazza
shall remain open for a period of fifteen (15) Business Days after the
Preemptive Rights Notice during which time Lavazza may accept such offer by
written notice to the Company setting forth the maximum number of New Securities
sought to be purchased by Lavazza. Any New Securities so offered which are not
purchased



--------------------------------------------------------------------------------

by Lavazza pursuant to such offer may be sold by the Company, but only at a
price not less than the price and on other terms and conditions not more
favorable to the purchasers than as set forth in the Preemptive Rights Notice,
at any time within one-hundred-eighty (180) days following the termination of
the above-referenced fifteen (15) Business Day period. For purposes of this
Section 10.3, Lavazza’s “Allotment” of the New Securities shall be the amount of
New Securities that will enable Lavazza to maintain its then-current percentage
ownership of the Company’s outstanding Common Stock at the time of any such
offering. Any New Securities purchased by Lavazza under this Section 10.3(a)
shall be subject to the Registration Rights Agreement.”

2. Amendment to Section 11(c) of the Purchase Agreement. Section 11(c) of the
Purchase Agreement is hereby amended by replacing the first sentence of
Section 11(c) of the Purchase Agreement with the following:

“Notwithstanding the provisions of Section 11(a), (i) from and after the Closing
Date until the termination of the Standstill Period, Lavazza shall be entitled
to acquire its Allotment of New Securities pursuant to and in accordance with
Section 10.3 and (ii) from and after the one (1) year anniversary of the Closing
Date until the termination of the Standstill Period, Lavazza shall be entitled
to purchase, from time to time in one or more transactions, in the open market,
in privately negotiated transactions or from the Company, additional shares of
Common Stock (any such New Securities or shares so acquired pursuant to clauses
(i) or (ii) of this Section 11(c), as the case may be, the “Additional Shares”);
provided that, when taken together with all other shares of Common Stock
beneficially owned by Lavazza at the time such transaction is consummated, such
purchase will not result in Lavazza beneficially owning in excess of 15.0% of
the aggregate number of shares of Common Stock outstanding, as reported in the
most recent report filed by the Company with the SEC containing such
information.”

3. Miscellaneous Provisions.

3.1 Effect of Amendment. In the event of any conflict or inconsistency between
the terms of this Amendment and the terms of the Purchase Agreement, the terms
of this Amendment will control. Except to the extent expressly modified herein
or in conflict with the terms of this Amendment, the terms of the Purchase
Agreement shall remain in full force and effect.

3.2 Counterparts. This Amendment may be executed in two counterparts, each of
which shall be deemed an original but both of which together shall constitute
one and the same instrument.

3.3 No Amendment. No amendment, alteration or modification of any of the
provisions of this Amendment will be binding unless made in writing and signed
by each of the parties hereto.

3.4 Entire Agreement. This Amendment, the Purchase Agreement, the separate
Common Stock Purchase Agreement, dated as of May 6, 2011, by and between the
Company and Lavazza, the Confidentiality Agreement and the Registration Rights
Agreement embody the entire agreement and understanding of the parties hereto in
respect of the subject matter contained herein and therein.

3.5 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as an
agreement under seal as of the date first above written.

 

LUIGI LAVAZZA S.P.A.    GREEN MOUNTAIN COFFEE ROASTERS, INC. By:  

/S/ ALBERTO LAVAZZA

   By:  

/S/ HOWARD MALOVANY

Name:   Alberto Lavazza    Name:   Howard Malovany Title:   Chairman of the
Board    Title:   Vice President, Corporate General Counsel and Secretary

Signature Page to Amendment to Common Stock Purchase Agreement



--------------------------------------------------------------------------------

Exhibit A

The following is an example of the pricing terms in an underwritten public
offering of the Company’s Common Stock and the price at which Lavazza would be
entitled to purchase its Allotment:

 

Closing price on Nasdaq

   $ 95.00   

Public offering price

   $ 90.00   

Underwriters’ commission (3.5%)

     3.15   

Other expenses paid by Company

     0.05      

 

 

 

Net proceeds to Company

   $ 86.80   

Price at which Lavazza may purchase its Allotment:

   $ 90.00   